Case: 12-13281   Date Filed: 06/01/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13281
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:10-cv-00237-WTH-TBS



DONNIE WAYNE NIPPER,

                                                          Petitioner-Appellant,

                                  versus

WARDEN, FCC COLEMAN - MEDIUM,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (June 1, 2017)

            ON REMAND FROM THE SUPREME COURT
                   OF THE UNITED STATES

Before HULL, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 12-13281       Date Filed: 06/01/2017      Page: 2 of 3


       Donnie Wayne Nipper appeals the district court’s dismissal of his 28 U.S.C.

§ 2241 habeas corpus petition. Nipper argues that the 195-month prison sentence

imposed after he pled guilty to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g), exceeds the maximum 120-month term authorized

by Congress. Specifically, he argues that because of several intervening U.S.

Supreme Court decisions, his prior convictions for common-law robbery and

“breaking or entering” do not qualify as predicate convictions supporting the

sentencing enhancement he received under the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e)(1). 1

       In January 2015, we affirmed the dismissal of Nipper’s § 2241 petition. See

Nipper v. Warden, FCC Coleman-Medium, 597 F. App’x 581, 583 (11th Cir.

2015) (per curiam) (unpublished). Nipper then filed a petition for certiorari in the

Supreme Court. The Supreme Court granted that petition on June 30, 2015.

Nipper v. Pastrana, 576 U.S. ___, 135 S. Ct. 2946 (2015) (mem.). The Court

vacated our opinion and remanded for further consideration in light of Johnson v.

United States, 576 U.S. ___, 135 S. Ct. 2551 (2015), which struck down the

residual clause of the ACCA, 18 U.S.C. § 924(e)(2)(B)(ii), as unconstitutionally

vague. Nipper, 135 S. Ct. at 2946. On remand, we again affirm.

       1
         Under the ACCA, a defendant convicted under § 922(g) is subject to a mandatory
minimum 15-year prison sentence if he has three prior convictions for crimes that are either a
“violent felony” or “serious drug offense.” 18 U.S.C. § 924(e)(1). A conviction under § 922(g)
otherwise carries a maximum prison term of 10 years. Id. § 924(a)(2).
                                               2
              Case: 12-13281     Date Filed: 06/01/2017    Page: 3 of 3


      A collateral attack on the legality of a federal conviction or sentence

generally may be brought only under 28 U.S.C. § 2255. Sawyer v. Holder, 326

F.3d 1363, 1365 (11th Cir. 2003). However, the “savings clause” of § 2255 allows

a federal prisoner to file a habeas petition pursuant to § 2241 if the prisoner can

show that the remedy under § 2255 is “inadequate or ineffective to test the legality

of his detention.” 28 U.S.C. § 2255(e).

      The Supreme Court’s ruling in Johnson does not change our decision that

Nipper cannot proceed under § 2241 through the savings clause. The savings

clause does not apply to claims based on new rules of constitutional law—such

claims must be brought in a second or successive § 2255 motion under

§ 2255(h)(2). See Williams v. Warden, Fed. Bureau of Prisons, 713 F.3d 1332,

1342–43 (11th Cir. 2013) (explaining that 28 U.S.C. § 2255(h)(2) specifically

allows for a second or successive § 2255 motion “when the basis of the challenge

is a new rule of constitutional law” and the savings clause applies only to claims

“that are not covered by § 2255(h)” (quotation omitted)); Gilbert v. United States,

640 F.3d 1293, 1308 (11th Cir. 2011) (en banc) (refusing “to interpret the savings

clause in a way that would . . . render [§ 2255(h)] pointless”). Because Johnson

established a new rule of constitutional law, it cannot be the basis for relief under

the savings clause.

      AFFIRMED.


                                           3